Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered December 15, 2015. The order denied the cross motion of defendant seeking, inter alia, an order directing plaintiff to pay defendant $1,231.52 pursuant to the property settlement agreement, and reserved decision of plaintiff’s motion seeking, inter alia, an order directing defendant to pay to plaintiff certain amounts under the property settlement agreement.
It is hereby ordered that said appeal from the order insofar as it reserved decision on plaintiff’s motion is unanimously dismissed, and the order is affirmed without costs.
Same memorandum as in Forrestel v Jonkman ([appeal No. 1] 148 AD3d 1674 [2017]).
Present — Whalen, P.J., Smith, Carni, Lindley and NeMoyer, JJ.